       Case 7:19-cr-00047-WLS-TQL Document 58 Filed 09/16/21 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION

UNITED STATES OF AMERICA,                     :
                                              :
v.                                            :
                                              :       Case No.: 7:19-CR-00047 (WLS-TQL-1)
                                              :
TONY LEE BAZIN, JR.                           :
                                              :
                                              :
       Defendant.                             :
                                              :
                                            ORDER
       The Court intends to notice this case for the Court’s November 2021 trial term. All

Parties’ counsel shall review the case, confer, and inform the Court no later than Friday,

September 24, 2021 whether any matters require a hearing or further briefing or whether the

case is ready to proceed to trial. If a motion to continue is not filed by the same date, a pretrial

conference may be set.



       SO ORDERED, this 16th day of September 2021.

                                              /s/ W. Louis Sands
                                              W. LOUIS SANDS, SR. JUDGE
                                              UNITED STATES DISTRICT COURT




                                                  1
